Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 1 of 7 PageID 4408




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO, FLORIDA

UNITED STATES OF AMERICA and                    )
STATE OF FLORIDA                                )
ex rel. OMNI HEALTHCARE, INC.,                  )
                                                )
      Plaintiffs,                               )   CASE NO: 6:19-cv-02237-RBD
                                                )
v.                                              )
                                                )
HEALTH FIRST, INC.; HEALTH                      )
FIRST MEDICAL GROUP, LLC;                       )
STEVEN JOHNSON; JOSEPH                          )
FELKNER; DREW RECTOR;                           )
LEONARD GRECUL; MARK                            )
MENDOLLA; THOMAS SWAIN;                         )
STEVEN KARAS; ENRIQUE                           )
POLANCO; JOSEPH McCLURE;                        )
LEE SCHEINBART;                                 )
SIMON VINARSKY; MATTHEW                         )
GERELL; AMIT BAROCHIA; ROBERT                   )
SPRAWLS; ASISH DELAL;                           )
JOHN BOMALASKI;                                 )
GERMAINE BLAINE; FIRAS                          )
MUWALA; RITESH PATIL;                           )
MARK MENDOLLA; STEVEN KARAS;                    )
GRAINGER STEELE LANNEAU;                        )
JAMES NEEEL;                                    )
and JEFFREY STALNAKER,                          )
                                                )
     Defendants.                                )
                                                )

             RELATOR’S MOTION FOR RECONSIDERATION
            AND REQUEST FOR TEMPORARY STAY OF CASE

      Relator       Omni   Healthcare,   Inc.   (“Omni”)   moves   the   Court   for

reconsideration of its granting of Defendants’ Motions to Dismiss (DE 70) and,
Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 2 of 7 PageID 4409




additionally, for a stay of this case (including the deadline to file an amended

complaint) for the reasons outlined herein.

      A. The Court Should Reconsider Its Ruling And Deny Defendants’
         Motions To Dismiss

      This Court has observed that there are “three major grounds justifying

reconsideration: (1) an intervening change in controlling law; (2) the availability

of new evidence; (3) the need to correct clear error or prevent manifest injustice.”

Batchelor v. Geico Cas. Co., No. 6:11-cv-1071-Orl-37GJK, 2013 U.S. Dist. LEXIS

188367, at *3 (M.D. Fla. Sep. 12, 2013) (quoting Sussman v. Salem, Saxon &

Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994). The decision to grant to such

relief, however, is “committed to the sound discretion of the judge.” Fisher v.

Whitlock, No. 6:17-cv-574-Orl-37TBS, 2018 U.S. Dist. LEXIS 226753, at *2 (M.D.

Fla. Aug. 27, 2018) (quoting Region 8 Forest Serv. Timber Purchasers Council v.

Alcock, 993 F.2d 800, 806 (11th Cir. 1993)).

      Relator moves for reconsideration on the third reconsideration ground, to

prevent clear error in the application of the 9(b) standard to Relator’s qui tam

claims and to mitigate the manifest injustice that will occur to future qui tams that

are not brought by the senior executive relators.

      The Court, in essence, has ruled that Relator cannot survive -- even at the

motion to dismiss phase -- if it cannot establish in detail, with specific examples,

precisely “how” Defendants are presently implementing the compensation




                                         2
Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 3 of 7 PageID 4410




agreements alleged in the Second Amended Complaint (“SAC”) with fraudulent

intent. (DE 70 at 11-13).

      In the Court’s Order, the Court states that Relator did not specifically

designate which doctors were overpaid for their referrals, and further states that

the allegations do not connect the compensation strategies with the number of

referrals. However, Relator did this in paragraphs 67-116 of the Second Amended

Complaint (“SAC”).

      Relator specifically demonstrated in the SAC that the doctors who were

named were overpaid for their referrals and that the compensation strategy that

was identified was based on the value and volume of the referrals. This was

demonstrated in the form of tables and examples. The allegations regarding the

doctors’ contracts were specific with specific examples, and Relator alleged how

Health First and the Health First Medical Group paid for referrals, thus satisfying

FRCP 9(b).

      Relator alleged that oncologists were paid based on the volume of

chemotherapy that they administered. More importantly, the fact that Health First

received, Relator alleges, unlawful kick-backs from its drug distributor (paragraph

68 of the SAC) caused every oncology drug claim filed by Health First to be a false

claim. (Paragraphs 161-165 of the SAC). The Court states that Relator did not

allege when this occurred, but clearly the complaint alleges violations of the False

Claims Act from 2017 to present and these are listed in detail.




                                         3
Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 4 of 7 PageID 4411




      The Court asks *whether* the identified patients were referred. Clearly, all

of these patients were referred, and all of these claims are alleged to be improper

kickbacks, as described in paragraphs 163-164 of the SAC. Said another way, these

claims were provided because they were all claims billed by Health First entities,

to include the Health First Medical Group or Health First Hospitals, as stated in

paragraphs 108-116 of the SAC. This list more than sufficiently alleges a false

claim, and more than satisfies FRCP 9(b).

      In sum, Relator adequately alleged the “how”. As argued in opposition to

the Motions to Dismiss, Relator provided a detailed description of the fraudulent

scheme.    Relator provided an extremely detailed spreadsheet containing

thousands of claim examples. Those claims provide literally every data point that

could be imagined, including the who, what where, when, and how of billing to the

Centers for Medicare and Medicaid Services (“CMS”): 1) who the referring doctor

was, 2) who the treating doctor was, 3) which entity billed, 4) what was billed, 5)

when it was billed, 6) how it was billed, 7) what payment CMS made - the complete

billing cycle end to end. Since every claim submitted by Defendants is de jure false

(as Relator’s allegations must be taken as true at this stage) under the Stark Law

and Anti-Kickback Statutes, Relator need not provide more than the several

thousand very detailed example claims attached to the SAC. See United States v.

Lee Mem’l Health Sys., No. 2:14-cv-437-FtM-38CM, 2019 U.S. Dist. LEXIS 35783,

*5 (M.D. Fla. Mar. 6, 2019); United States ex rel. Schaengold v. Mem’l Health, Inc.,

No. 4:11-cv-58, 2014 U.S. Dist. LEXIS 174977, *3 (S.D. Ga. Dec. 18, 2014).


                                         4
Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 5 of 7 PageID 4412




      Second, for a relator to meet the arduous standard set forth by the Court it

would be necessary to plead, with specificity, what is happening in the state of

mind of the executives of the entity defendants and exactly how they knowingly

implemented the fraudulent scheme. This standard far exceeds any applicable

Eleventh Circuit law and would severely narrow the list of potential whistleblowers

to a mere handful of very senior, inside individuals who themselves would likely

be perpetrators of the fraud itself. The mental state of defendants may be pled

generally, even under FRCP 9(b). See United States v. Genicare Med. Supply, Inc.,

(S.D. Ala. 2000). Relator has already provided detailed factual allegations based

on the personal knowledge of insiders including Health First physicians – that

should be enough.

      Third, the Court did not consider the “indicia of reliability” prong because it

argues that Relator is not an insider employee or former employee. While nothing

under the law draws such a distinction, Relator is an insider. Relator is an entity

whose sources of information include both former and current employees of the

entity defendants, several of whom are also currently employed by Relator. As the

Court is aware, Relator has deep personal knowledge of the fraud alleged in the

SAC, bolstered by the personal knowledge of insiders of which Omni is also one.

United States ex rel. Matheny v. Medco Health Solutions, Inc., 671 F.3d 1217, 1229

(11th Cir. 2012); United States ex rel. Mastej v. Health Mgmt. Assocs., Inc., 591 F.

App’x 693, 707 (11th Cir. 2014); Hill v. Morehouse Med. Assocs., Inc., No. 02–

14429, 2003 U.S. App. LEXIS 27956, *3, *5 (11th Cir. Aug. 15, 2003).


                                         5
Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 6 of 7 PageID 4413




      The Court should therefore reconsider its decision and deny Defendants’

Motions to Dismiss.

      WHEREFORE, Relator requests that the Court reconsider its decision and

deny Defendants’ Motions to Dismiss.

                             LOCAL RULE 3.01(g)

      Pursuant to Local Rule 3.01(g), undersigned counsel for Relator certifies in

good faith that it conferred with Defendants’ counsel and Defendants oppose the

relief Relator requests in this motion.

Dated: February 3, 2021                   Respectfully submitted,

                                          /s/ David L. Scher
                                          David L. Scher, Esq.
                                          (admitted pro hac vice)
                                          DC Bar No. 474664
                                          Hoyer Law Group, PLLC
                                          1300 I Street N.W., Suite 400E
                                          Washington, DC 20005
                                          Tel: (202) 975-4994 ▪ Fax: (813) 375-3710
                                          Email: dave@hoyerlawgroup.com

                                          Sean Estes
                                          Florida Bar No. 0055770
                                          sean@hoyerlawgroup.com
                                          Jesse L. Hoyer
                                          Florida Bar No. 076934
                                          jesse@hoyerlawgroup.com
                                          HOYER LAW GROUP, PLLC
                                          2801 West Busch Blvd., Suite 200
                                          Tampa, FL 33618
                                          Tel: (813) 375-3700 ▪ Fax: (813) 375-3712

                                          Counsel for Plaintiff


                         CERTIFICATE OF SERVICE


                                            6
Case 6:19-cv-02237-RBD-LRH Document 74 Filed 02/03/21 Page 7 of 7 PageID 4414




      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served by CM/ECF on February 3, 2021, on all counsel or parties of record.


                                     /s/ David L. Scher
                                     David L. Scher




                                       7
